DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, processing circuitry must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 24, 30, 31, and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rui et al. (U. S. Patent No. 10,779,778 B2).
With respect to claim 22, Rui et al. disclosed a photon-counting CT apparatus that comprises: 
a photon-counting detector (PCD) (28) arranged in a two-dimensional (2D) array of pixels,
wherein the PCD comprises a main detector (80) positioned within a scan field of view (FOV) of a fan beam coverage and a reference detector (86) positioned outside the FOV (column 7, lines 1-23); and
an anti-scatter-grid (ASG) (18 and 82) arranged associated with the PCD and configured to remove scattered radiation, 
processing circuitry (42 and 44) configured to determine a movement of a focal spot (90) of an X-ray tube based on a count detected by the reference detector (column 7, line 39 - column 8, line 33; claim 16).
With respect to claim 24, Rui et al. disclosed the photon counting CT apparatus of claim 22, 
wherein the reference detector comprises a plurality of pixels (column 7, lines 1-38), and 
wherein the processing circuitry is further configured to determine the movement of the focal spot based on, among counts detected at the plurality of pixels, a first count detected at a first pixel of the plurality of pixels, which is influenced by a shadow of the ASG (when the ASG 82 runs perpendicularly to the movement of the focal spot as shown in FIG. 4), and a second count detected at a second pixel of the plurality of pixels which is not influenced by the shadow of the ASG (when the ASG 82 runs parallel to the movement of the focal spot).
With respect to claim 30, Rui et al. disclosed the photon counting CT apparatus of claim 22, wherein the processing circuitry is further configured to correct, based on the movement of the focal spot of the X-ray tube, a count detected by the main detector (column 8, lines 34-52).
With respect to claim 31, Rui et al. disclosed the photon counting CT apparatus of claim 30, wherein the processing circuitry is further configured to correct a count detected based on the movement of the focal spot in a channel direction and a count detected based on the movement of the focal spot in a row direction, each detected by the main detector (when the movement of the focal spot run both the channel direction and the row direction).
With respect to claim 37, Rui et al. disclosed the photon counting CT apparatus of claim 22, wherein the reference detector comprises an edge reference PCD positioned outside the FOV (under ASG), but within a fan beam coverage of the X-ray tube (column 7, lines 1-23).

Allowable Subject Matter




Claims 25 and 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-29, 36, 38, and 39 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 26, Rui et al. (U. S. Patent No. 10,779,778 B2) disclosed a photon-counting CT apparatus that comprises: 
a photon-counting detector (PCD) (28) arranged in a two-dimensional (2D) array of pixels, 
wherein the PCD comprises a main detector (80) positioned within a field of view (FOV) and a reference detector (86) positioned outside the FOV (under septa) (column 7, lines 1-23); and 
an anti-scatter-grid (ASG) (18 and 82) arranged associated with the PCD and configured to remove scattered radiation. 
However, the prior art failed to disclose or fairly suggest that the photon-counting CT apparatus comprises:
a photon-counting detector (PCD) arranged in a two-dimensional (2D) array of pixels,
wherein the PCD comprises a main detector positioned within a field of view (FOV) and a reference detector positioned outside the FOV, and the reference detector comprises at least one group of pixels with an N x N pattern, where N ≥ 3.

With respect to claims 27 and 28, Rui et al. (U. S. Patent No. 10,779,778 B2) disclosed a photon-counting CT apparatus that comprises: 
a photon-counting detector (PCD) (28) arranged in a two-dimensional (2D) array of pixels, 
wherein the PCD comprises a main detector (80) positioned within a field of view (FOV) and a reference detector (86) positioned outside the FOV (under septa) (column 7, lines 1-23); and 
an anti-scatter-grid (ASG) (18 and 82) arranged associated with the PCD and configured to remove scattered radiation. 
However, the prior art failed to disclose or fairly suggest that the photon-counting CT apparatus comprises:
an anti-scatter-grid (ASG) arranged associated with the PCD and configured to remove scattered radiation,
wherein the ASG comprises a first ASG covering the main detector and a second ASG covering the reference detector, and the second ASG has a height greater than a height of the first ASG.

With respect to claim 29, Rui et al. (U. S. Patent No. 10,779,778 B2) disclosed a photon-counting CT apparatus that comprises: 
a photon-counting detector (PCD) (28) arranged in a two-dimensional (2D) array of pixels, 
wherein the PCD comprises a main detector (80) positioned within a field of view (FOV) and a reference detector (86) positioned outside the FOV (under septa) (column 7, lines 1-23); and 
an anti-scatter-grid (ASG) (18 and 82) arranged associated with the PCD and configured to remove scattered radiation. 
However, the prior art failed to disclose or fairly suggest that the photon-counting CT apparatus further comprises:
multiple beam attenuators with different attenuation lengths provided between an X-ray tube and the reference detector.

With respect to claims 36, 38, and 39, Rui et al. (U. S. Patent No. 10,779,778 B2) disclosed a method performed by a photon-counting CT apparatus (10), the photon-counting CT apparatus comprising: 
a photon-counting detector (PCD) (28) arranged in a two-dimensional (2D) array of pixels, and comprising a main detector (80) positioned within a field of view (FOV) and a reference detector (86) including a plurality of pixels positioned outside the FOV (under septa) (column 7, lines 1-23); and 
an anti-scatter-grid (ASG) (18 and 82) arranged associated with the photon-counting detector and configured to remove scattered radiation, 
However, the prior art failed to disclose or fairly suggested a method that comprises: 
determining a length of a shadow created by the ASG based on, among counts detected at the plurality of pixels included in the reference detector, a first count detected at a first pixel of the plurality of pixels, which is influenced by a shadow of the ASG, and a second count detected at a second pixel of the plurality of pixels which is not influenced by the shadow of the ASG; and 
determining a movement of a focal spot of an X-ray tube based on the length of the shadow of the ASG.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 14 October 2022 with respect to claims 22, 24, 25, 30-35, and 37 have been fully considered and are persuasive.  The rejection of claims 22, 24, 25, 30-35, and 37 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hoffman et al. (U. S. Patent No. 7,260,174 B2) disclosed a direct-conversion energy-discriminating CT detector with an over-range correction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884